Citation Nr: 1139870	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-13 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1966 to December 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted the Veteran's claim for service connection for PTSD with a 30 percent disability rating.   


FINDINGS OF FACT

1.  The Veteran's PTSD has manifested with occupational and social impairment with deficiencies in most areas such as judgment, thinking, family relations, and mood, with impaired impulse control, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships areas with evidence of suicidal ideation, and a Global Assessment of Functioning (GAF) score range from 45 to 49, indicative of severe impairment.

2.  The Veteran's service connected PTSD has not manifested with total occupational and social impairment, and does not experience gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger to himself or others, the intermittent inability to perform the activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own name.


CONCLUSION OF LAW

The criteria are met for an initial disability rating of 70 percent, but no greater, for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the agency of original jurisdiction (AOJ) to the Veteran dated in August 2007, and January and May 2008.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his initial claim for service connection for PTSD; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim currently on appeal is one for a higher initial rating for the Veteran's service connected PTSD.  As this appeal stems from an initial rating assignment, and is not an original increased rating claim, the additional section 5103(a) notice, in particular the notice for increased ratings described by the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), or in the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) case that vacated the Court's previous decision, Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), is simply not required.

Furthermore, the August 2007, and January and May 2008 letters from the AOJ further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

However, with regard to content, it is noted the claim at issue stems from an initial rating assignment.  In this situation, the Court has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional section 5103(a) notice.  Indeed, the Court has determined that to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in Dingess, indicating it was limited to situations where service connection was granted and the disability rating and effective date assigned prior to the enactment of the VCAA - so prior to November 9, 2000.  If, as here, this did not occur until after that date, the Veteran is entitled to pre-decisional notice concerning all elements of his claims, including the downstream disability rating and effective date elements.  And if he did not receive this notice, for whatever reason, it is VA's obligation to explain why this is not prejudicial error, i.e., harmless.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Notwithstanding its holding in Dunlap, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  In this regard, the Court emphasized its previous holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has been filed, only the notice requirements for rating decisions and SOCs described within 38 U.S.C. §§ 5104, 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Id.

Applying the above analysis to the present case, the Veteran does not contend, nor does the evidence show, any notification deficiencies with respect to content that have resulted in prejudice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In fact, with respect to content, the AOJ actually provided the Veteran with downstream notice in the May 2008 letter pertaining to the disability rating, effective date, and rating code elements of his claim.  Further, after the Veteran filed an NOD as to a higher initial rating for PTSD, the additional notice requirements described within 38 U.S.C. §§ 5104, 7105 were met by the April 2008 statement of the case (SOC), and the November 2008 supplemental SOC (SSOC).  Specifically, these documents provided the Veteran with a summary of the pertinent evidence as to his claim, a citation to the pertinent laws and regulations governing a higher rating for his PTSD, and a summary of the reasons and bases for the AOJ's decision to deny a higher rating for PTSD.  That is, in this letter, the Veteran was advised of the evidentiary and legal criteria necessary to substantiate a higher initial rating for PTSD.  Therefore, the Veteran has not met his burden of establishing any prejudice as to notice provided for the downstream initial rating and effective date elements of his claim, such that there is no prejudicial error in the content of his VCAA notice.  

Concerning the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the October 2007 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), VA treatment records, and a VA medical examination regarding the nature and severity of his PTSD.  The Veteran has submitted personal statements, private medical evidence, and employment records.  The Veteran has not identified further treatment records which would assist in determining his present PTSD disability level for rating purposes.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board notes that the Veteran's VA psychiatric examination of August 2007 was conducted almost four years ago.  In this regard, the Veteran has submitted additional evidence showing more recent increased symptomatology attributable to his PTSD symptoms, to include GAF scores.  The Board concludes that the AOJ has fully complied with the duty to provide the Veteran with a VA medical examination that is adequate to address the service-connected PTSD currently on appeal.  

Governing Laws for Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for PTSD, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (in this case February 6, 2007) until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his disability has been more severe than at others.  Id. at 126.

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

An even higher rating of 50 percent under the general rating formula for mental disorders is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating requires:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id; see also Bowling v. Principi, 15 Vet. App. 1, 11 (2001) (holding that in determining whether the Veteran meets the criteria for a 70% rating, the Board must consider whether the Veteran has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood).

The requirements of a 100 percent rating under Diagnostic Code 9411 are:  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of the individual is.  For instance, a score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DSM-IV at 46-47.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

Analysis- Higher Initial Disability Rating for PTSD

The Veteran's claim for service connection for PTSD was granted in October 2007, with an initial rating of 30 percent effective February 6, 2007, under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The Veteran currently seeks a rating in excess of 30 percent for the appeal period.

Prior to reviewing the Veteran's disability rating, the Board notes that certain records have indicated that the Veteran experiences depression associated with his PTSD.  See the March 2008 VA medical treatment record, and the May 2008 private treatment record from K. Ferguson, MD.  As such, there is evidence of an acquired psychiatric disorder that may be separate from his service-connected PTSD.  However, when it is not possible to separate the effects of the service-connected condition versus a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  The Board also notes that the rating criteria for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, explicitly considers depression, and does not provide a mechanism for separately considering manifestations of a service-connected mental disorder from a non-service-connected mental disorder.  Consequently, the Board will not attempt to separate the effects of any current psychiatric disorders that are not directly service-connected when rating his level of impairment due to PTSD.  

The record before the Board contains service treatment records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

The Veteran was initially provided with a VA psychiatric examination in August 2007 to assess the nature and severity of his current PTSD.  In this regard, the Veteran reported that he was not receiving outpatient treatment for a mental disorder, and had not been hospitalized for such.  However, he was receiving counseling and had been prescribed an anti-depressant.  He indicated that he did not feel that his therapy had made a difference in his disorder.  Socially, the Veteran reported that he had been married three times with several children.  However, he now lived alone and had few friends and was a loner most of the time.  The examiner summarized the Veteran's psychosocial functioning as a loner with limited functioning. 

In reviewing the Veteran's presentation at that time, the VA examiner found that the Veteran was clean and cooperative but guarded.  His speech was indicated as unremarkable, but his affect was constricted and his mood was anxious.  His psychomotor activity was indicated as tense, and he looked around the office "quite a bit."  The Veteran was intact to person, time, and place, and his thought processes were unremarkable.  The examiner indicated that the Veteran reported fleeting suicidal thoughts, but no delusions and he understood the outcome of his behavior.  His intelligence was above average, and he understood that he had a problem.  He was indicated as capable of maintaining minimal perusal hygiene and he did not have problems with his daily living activities.  The Veteran's memory was indicated as mildly impaired, with some difficulty managing his medications and lapsing of his concentration.  

The Veteran reported sleep impairment with nightmares.  He did not exhibit inappropriate behavior, nor did he exhibit obsessive or ritualistic behavior.  The Veteran reported experiencing panic attacks about 3-4 times per month.  Emotionally the Veteran was indicated as rageful, but with fair impulse control, and no episodes of violence.  The Veteran described himself as very irritated with suppressed symptoms, hypervigilance, a loner, and depressed.  

The examiner noted that the Veteran experienced recurrent and intrusive distressing recollections of his Vietnam experiences that included images, thoughts, and perceptions, as well as recurrent distressing dreams.  The Veteran acted and felt as if the events were recurring with associated psychological distress when exposed to cues that symbolized or resembled an aspect of the events of his trauma.  The Veteran avoided stimuli associated with his trauma, and showed a diminished interest in participation in significant activities with feelings of detachment and estrangement from others, as well as a restricted range of affect.

The examiner noted that the Veteran showed persistent symptoms of increased arousal including difficulty falling or staying asleep with irritability and outbursts of anger.  The Veteran also experienced symptoms of difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner indicated that the Veteran's PTSD caused clinically significant distress and impairment in social, occupational, and other areas of functioning.  Regarding his employment, the VA examiner noted that the Veteran was employed fulltime as an elevator inspector and had been for 10-20 years.  The Veteran indicated that he had not lost any time at work in the previous year.  Even so, the Veteran indicated problems with decreased concentration at work.  

The examiner concluded by indicating that the Veteran's PTSD caused him to experience increased concentration problems at work and chronic relationship difficulties.  The examiner indicated that the Veteran was withdrawn and showed a lack of interests, and had adapted to his disability but experienced chronic detachment.  The examiner noted symptoms of anxiety and depression as symptoms associated with his PTSD.  The August 2007 examiner indicated that the Veteran did not experience total occupational and social impairment due to his PTSD.  However, he did experience deficiencies in judgment, thinking, family relations, and mood, but not in his work.  The examiner assigned the Veteran a GAF score of 49 (indicative of serious symptoms or impairment).

A February 2008 note from the Veteran's social worker at his local VA treatment center indicated that the Veteran had been receiving counseling since January 2008.  The letter indicated that the Veteran's symptoms had recently significantly increased with a major impact on the Veteran, including increased symptoms of low self-esteem.  The Veteran was reported as being unable to maintain healthy social interactions with an increased need to isolate.  Furthermore, in stressful situations the Veteran would become agitated with a reduced ability to understand even simple directions and escalating anger.  The Veteran had little emotional control regarding his symptoms or his sense of future or self-worth.  The Veteran exhibited high levels of hyperarousal, with problems sleeping daily.  The Veteran reported thoughts of suicide and homicide "all the time," but indicated that he did not plan to act on these feelings.  The Veteran had severe re-experiencing issues with a high degree of intrusive thoughts and frequent nightmares that revolved around his traumas.  The Veteran displayed severe guilt and lack of self-worth when discussing his involvement in his traumas and the fact that he survived while others died.  The Veteran's social worker believed that the Veteran would not be able to maintain his employment.

A March 2008 VA psychiatric treatment record indicated that the Veteran reported continued nightmares.  The Veteran was isolated at home, and reported being irritable with intrusive thoughts of Vietnam particularly regarding a peer who died during his service.  The Veteran reported incidents of road rage.  The examiner noted alexithymia (difficulty processing emotions), with a diminished interest in activities, and continued separation from "normal" people.  The Veteran reported suicidal thoughts, but without plans or intent.  The Veteran also reported panics induced by loud noises, and varying ability to concentrate.  The Veteran experienced hypervigilance.  The Veteran's moods were recorded as sad and mad.  The Veteran reported being unable to have fun.  His sleep was poor, and despite assistance through medication he experienced intermittent awakenings.  The Veteran's appetite was okay, with weight "alright," but low energy and motivation.  The Veteran reported feelings of guilt.  The Veteran experienced a certain level of paranoia, and difficulty with neighbors, but denied mania or substance abuse.  

At that time, the Veteran's appearance was normal, and he was pleasant and cooperative.  His speech and thought were logical and coherent, and he was oriented to person, place, and time.  The Veteran had some difficulty with concentration and memory, but good cognition with fair insight and judgment.  Socially, the Veteran continued to be isolated, although he had continued employment as an elevator operator.  At that time, the Veteran was assigned a GAF score of 55 (indicative of moderate symptoms or impairment).

In May 2008, a VA medical treatment record from a nurse practitioner indicated the Veteran as experiencing an improved mood and outlook, but continued difficulty sleeping.  As such, the March and May 2008 VA medical treatment records appear to indicate some improvement in the Veteran's condition.  However, a private treatment record dated in May 2008 from Dr. Ferguson reported on the history of the Veteran's private treatment and indicated that certain symptoms appeared to be worsening.  Dr. Ferguson indicated that he had been treating the Veteran since August 2007, and that the Veteran was experiencing major depression with PTSD.  The Veteran continued to struggle with symptoms such as anger, sleep disturbance, and being easily startled.  The Veteran had been consistent with his treatment, but continued to struggle a great deal.  Dr. Ferguson reported that the Veteran experienced bad dreams, anxiety, and significant problems with enjoying life, as well as suicidal thoughts, but no intent.  Dr. Ferguson believed that the Veteran would need to continue his treatment for the long term, and maybe indefinitely.  Dr. Ferguson indicated that he felt the Veteran was 70 percent disabled, although he did not provide any explanation for how he had arrived at this particular number.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

A letter from B.C, the Veteran's employer, dated in June 2008 provided some further evidence regarding the Veteran's ability to maintain his employment.  The letter indicated that since the events of September 11, 2001, the Veteran's ability to interact with the public and his fellow employees had deteriorated significantly.  The letter reported that the Veteran had become aggressive and volatile at times.  He had required counseling and had to be placed in an isolated position where he could work alone.  B.C. reported that the Veteran regularly called in sick because of his "issues," and that he supported the Veteran in this because of their friendship.

In July 2008 note from the Veteran's treating VA nurse, the Veteran was indicated as animated and pleasant without memory impairment, and good concentration and judgment.  He denied any suicidal ideation.  His GAF score was indicated as being at 45, from the time of a May 2008 examination.  A further record from later the same month indicated that the Veteran was short-tempered, especially at work, when frustrated, or when driving.  The Veteran had thoughts of road rage that he resisted but caused him distress.  The Veteran continued to experience day and nighttime flashbacks and was hyper-alert and avoided crowds.  A July 2008 note from a social worker indicated that the Veteran was withdrawn, sullen, and uncommunicative, and reported being angry and irritable about life.  

In September 2008, a mental status evaluation provided to the Veteran indicated that his insight was good.  His affect was found to be animated and pleasant with no hypomania or depression.  The Veteran did not exhibit any memory impairment, and his judgment and concentration was good.  The Veteran exhibited no psychomotor hyperactivity or retardation.  His thought processes exhibited no delusions, hallucinations, or paranoia.  He denied any suicidal ideations, plans, or intent, or any substance abuse history.  Again, his GAF score was reported as 45.  

In reviewing the evidence of record, the Veteran's PTSD and associated disorders show certain manifestations appropriate for a higher disability level of 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, there is some evidence of relevant symptoms appropriate for the 30 percent rating currently assigned, such as:  a depressed mood, anxiety, suspiciousness, and less than weekly panic attacks, with chronic sleep impairment, and some memory loss at work.  Furthermore, certain symptoms also are correlated with those for a 50 percent rating, including impairment of memory, and disturbances of motivation and mood.  

However, in granting the Veteran the benefit of the doubt required by 38 C.F.R. § 4.3, the Board concludes that his PTSD symptomatology shows occupational and social impairment with deficiencies in most areas such that a higher 70 percent rating is appropriate.  See also 38 C.F.R. § 4.7.  The August 2007 VA psychiatric examiner specifically indicated that the Veteran experienced deficiencies in judgment, thinking, family relationships, and mood.  Furthermore, the Board notes that the Veteran has been extremely isolated with no significant social interactions or hobbies reported.  Furthermore, it was reported that the Veteran is only able to maintain his employment with the consideration extended to him by his employer.  The Board also notes that there is evidence of the specific symptoms indicated as appropriate for a rating of 70 percent for PTSD.  In this regard, there has been repeated evidence of impaired impulse control, including at his employment, difficulty adapting to stressful circumstances, and suicidal ideation.  These records also indicate that since the time of the recent aggravation of his PTSD he has been unable to establish or maintain effective relationships.  

Finally, the Board notes that the Veteran's GAF scores have been indicated at 49 in August 2007, 55 in March 2008, 45 in July 2008, and 45 again in September 2008.  As such, the March and May 2008 VA medical treatment records appear to indicate a brief improvement in the Veteran's condition after beginning counseling.  However, the Veteran's treating counselors, including the VA social worker and Dr. Ferguson, indicate that his disability has remained consistently severe.  In this regard, VA does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The Board concludes that the assigned GAF score of 55 in March 2008 indicates a fleeting improvement in the Veteran's condition, such that the score range of 45 to 49 appears to be the most accurate indication of his disability level for the appeal period.  

Finally, in reviewing the evidence of record, the percentage evaluation of a disability level is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  The disability Rating Schedule is based primarily on the reduction in the Veteran's earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A disability rating based on a mental disorder shall be based on all of the evidence that bears on occupational and social impairment rather than solely on social impairment.  See 38 C.F.R. § 4.126.  

As such, granting the Veteran the benefit of the doubt, a rating of 70 percent is appropriate for the appeal period.  38 C.F.R. § 4.3.  The Board reaches this conclusion even though the Veteran does not exhibit all of the criteria for a 70 percent rating.  38 C.F.R. § 4.7.  That is, there is no evidence to show that the Veteran experiences obssessional rituals, speech intermittently illogical, obscure, or irrelevant, or near-continuous panic or depression.  In concluding that the Veteran merits a disability rating of 70 percent, the Board has considered all the symptoms indicated as well as their effects on the Veteran's social and work situation.  See Mauerhan, supra.  

However, the Board concludes that the Veteran does not show total occupational and social impairment with gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior.  There is no evidence that the Veteran is a persistent danger to himself or others, or intermittently unable to perform the activities of daily living, or that he experiences disorientation to time or place, or memory loss of names of close relatives, his own occupation, or own name.  In fact, the August 2007 VA psychiatric examiner specifically indicated that the Veteran was not experiencing total impairment, and the Board also notes that the Veteran has maintained full employment for the appeal period, even if this is in part due to consideration by his employer.  As such, the evidence of record simply does not reveal a level of impairment due to PTSD that is equivalent to a greater than 70 disability rating.  38 C.F.R. § 4.7.  

In summary, the Board finds that the evidence supports a higher 70 percent disability rating, but no greater, for the Veteran's PTSD under Diagnostic Code 9411.  38 C.F.R. § 4.3.  In awarding the higher rating for the appeal period, the Board adds that it does not find that the Veteran's service-connected PTSD on appeal should be increased for any other separate period based on the facts found during the appeal period.  Fenderson, 12 Vet. App at 125-26.  

Extra-Schedular Rating for Veteran's PTSD 

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, the range of social and employment impairment caused by Veteran's PTSD is clearly contemplated by Diagnostic Code 9411.  Therefore, the Veteran's level of impairment is within the range contemplated by the rating criteria, which reasonably describes his PTSD symptomatology and specifically relates that symptomatology to its interference with his employment.  Therefore, there is simply no evidence of exceptional disability picture nor is there evidence that the available schedular evaluations for his service-connected disabilities are inadequate and a further extraschedular analysis is not warranted.  



ORDER

An initial disability rating of 70 percent is granted for the Veteran's PTSD, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


